Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 18, the language “each side” lacks a proper antecedent basis.  Claim 1 defines an open first side, however, claim 1 does not define a plurality of sides and thus, the language in claim 18 defining “each side” is indefinite.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krysiak (US 2011/0118062).  Regarding claim 1, Krysiak discloses a sports ball construction including a bladder outer layer (62) having an inner layer bonded thereto to define a pocket (64).  Note paragraph [0073] stating that the bladder is made from a urethane, rubber, vinyl, eva and combinations thereof.  These materials inherently define an elastic material.  Note Figures 10A-10C and paragraphs [0081]-[0084] disclosing that the inner layer defines a pocket.  The pocket .
Regarding claim 2, note paragraph [0081] defining a sensor (76) disposed within the void (64).  
Regarding claim 13, Krysiak teaches the recited method in providing a bladder outer layer (62), selecting a piece of elastic material (i.e., bladder inner layer) that forms a void (64) with the outer layer.  The inner layer includes a hole (78) formed therethrough.  Krysiak teaches placing at least one insert (76) within the void.  Note paragraph [0080] stating that the inner and outer layers are heat sealed to create the pocket seal (72) forming the pocket (64).  Thus, Krysiak teaches adhesively attaching the first side of the piece of the inner layer to the bladder outer layer so that the bladder outer layer closes the first side and forms a pocket on the bladder as recited.  The heat sealing of the layers to form the pocket defines heating the bladder and piece of elastic material to bond the piece of material to the bladder.  Further, air will escape through the open hole in the second side of the inner layer.  
Regarding claim 19, note Figure 10B showing a plurality of holes (78) in the second side.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2011/0118062) in view of King (US 2016/0001136).  Regarding claims 3 and 4, Krysiak teaches an insert in the pocket but lacks the teaching for a damping material comprising foam as recited.  King reveals that it is known in the art of electronic balls having electronic components (122, 124) inserted in a pocket (150) to include a damping material such as a liquid, foam or gel that hardens partially or fully after the electronics are placed in the pocket (150).  Note paragraph [0058] of King.  It would have been obvious to one of ordinary skill in the art to provide the pocket of Krysiak with a foam damping material in order to limit damage to the sensor during use.  
Regarding claim 5, note the rejection of claims 3 and 4.  Further, note paragraph [0065] of King stating that the pocket can also include a divider (214) made from rubber, plastic, foam or another suitable material.  This divider defines another damping member within the pocket adjacent the first damping member.  Regarding the limitation for the first and second damping members to have different rigidities, attention is directed to paragraphs [0058] and [0065] of King stating that the filler  may comprise a liquid, foam or gel and the divider may comprise rubber, plastic or foam.  King clearly suggests materials having different rigidities for the filler and the divider.  Thus, it would have been obvious to one of ordinary skill in the art to use foam materials having different rigidities for the filler and the divider in order to provide a more substantial support between the electronic components and a softer filler material therebetween.  
Regarding claim 15, the combination of Krysiak in view of King teaches a first damping member that is located adjacent the insert in the pocket.  
.  
Claims 6, 7, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2011/0118062) in view of Cruciani (US 2006/0135297).  Regarding claim 6, Krysiak teaches inner and outer layers for the bladder that are bonded together to form the pocket.  Thus, Krysiak lacks the teaching for the flange as recited.  Cruciani reveals that it is known in the art of electronic sports balls to form the sensor containing pocket by providing a piece of material having a flange that is attached to the inner surface of the bladder.  Note Picture 5 and paragraph [0027] of Cruciani stating that the ends of the supports are stuck or fixed in any way to the support surface to define the pocket.  The ends of the supports define a flange for the piece of material.  Given this teaching, it would have been obvious to one of ordinary skill in the art to form the pocket in the ball of Krysiak from a piece of material having a flange that is bonded to the outer layer in order to reduce manufacturing costs by reducing the amount of required material.  
Regarding claim 7, Krysiak teaches a sensor (76) and electronic chip (18) located within the pocket (64).  Further, note Figure 31 and paragraph [0100] disclosing that the ball can include a rechargeable battery (96) with leads (98) extending to the valve assembly (54).  The embodiment of Figure 31 shows the leads (98) from the battery extending under the flange (56) of the piece of material.  Further, the embodiment of Figure 20B shows the leads (134) extending from the pocket (64A) at the joined flanges (82).  It would have been obvious to one of ordinary skill in the art to provide the embodiment of Figure 10B with wires extending from the pocket through the flange as taught by the embodiments of Figures 31 and 20B in order to electrically 
Regarding claim 12, the combination of Krysiak in view of Cruciani teaches a piece of elastic material bonded to the inner surface of the bladder to define the pocket for receiving the electronic insert.  Further, attention is directed to the rejection of claim 7 stating that it would have been obvious to one of ordinary skill in the art to provide the embodiment of Figure 10B with wires extending from the pocket through the flange.  It is noted that having wires extending between the inner bladder layer and the flange creates channels that are not closed.  	
Regarding claim 14, the combination of Krysiak in view of Cruciani teaches replacing the inner layer of the bladder with a piece of material that has a flange that is secured to the inner surface of the outer bladder layer to define the pocket for receiving the electronic sensor.   
Regarding claim 20, the combination of Krysiak in view of Cruciani teaches a flange with a wire extending between the flange and the inner surface of the outer bladder layer for connection with the sensor (76).  The wire creates a channel within the flange.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2011/0118062) in view of Steidle (8,517,869).  Regarding claim 8, Krysiak suggests that the sports ball may include a rechargeable battery (96) with leads (98) extending to the valve assembly (54).  Note Figure 31 and paragraph [0100].  The embodiment of Figure 31 shows the leads (98) from the battery extending under the flange (56) of the piece of material and along the bladder wall.  It would have been obvious to one of ordinary skill in the art to provide the embodiment of Figure 10B with the rechargeable battery and charging port as taught by the .   
Steidle reveals that it is known in the art of sports balls that wiring may be provided on the inside of the bladder and wherein the wire is constrained on the inner side of the bladder wall by straps of material (53) laminated to the inner side. Note Figure 2 and column 4, line 62 through column 5, line 11.  It would have been obvious to one of ordinary skill in the art to provide the bladder of Krysiak with the straps of Steidle in order to constrain the wiring on the inner side of the bladder wall.
Regarding claim 9, it is noted that by constraining the wiring to the inner side of the bladder wall, the length of the wire following the curved inner wall of the bladder is greater than the straight distance between the strap and the pocket.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2011/0118062)  in view of Shishido (4,595,200).  Regarding claim 10, Krysiak teaches a void within the pieces of elastic material but lacks the teaching for the void to be generally cylindrical.  Shishido reveals that it is known in the art of electronic sports balls to provide a pocket having a generally cylindrical void.  Note Figures 2-4 of Shishido.  It would have been obvious to one of ordinary skill in the art to form the void of Krysiak with a generally cylindrical void in order to accommodate a generally cylindrical circuit board. It is noted that this modification is an obvious change in shape lacking a showing of significance for the particular shape.  Note MPEP 2144.04(IV)((B).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2011/0118062) in view of Shishido (4,595,200) and Krysiak (US 2016/0074714).  Regarding claim 11, the combination of Krysiak ‘062 in view of Shishido teaches an insert for the bladder .
Krysiak ‘714 reveals that it is known in the art of electronic sports balls to include a void with a coiled wire (552) disposed therein.  Note Figure 9 and paragraph [0081] teaching a coiled wire disposed in the void for recharging the battery (546).  It would have been obvious to one of ordinary skill in the art to provide the insert of Krysiak ‘062 with the coiled wire and rechargeable battery of Krysiak ‘714 in order to provide a means for recharging the battery.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2011/0118062) in view of Cruciani (US 2006/0135297) and Steidle (8,517,869).  Regarding claim 18, the combination of Krysiak in view of Cruciani teaches replacing the inner layer of the bladder of Krysiak with a piece of material that has a flange that is secured to the inner surface of the outer bladder layer to define the pocket for receiving the electronic sensor.  Further, the combination suggests providing a channel under the flange created by wires that extend from the electronic members to the battery (130).  Attention is also directed to Figures 20A and 20B of Krysiak showing a plurality of electronic components (18A, 18B) located within first and second pockets (64A, 64B).  However, this combination lacks the teaching the first and second channels as recited.  Steidle reveals that it is known in the art of electronic balls to provide first and second wires extending from the electronic components for electrically connecting the components.  It would have been obvious to one of ordinary skill in the art to provide first and second channels for the pocket of Krysiak as modified by Cruciani in order to permit multiple electronic components in the pockets to be connected together and to the battery (130).  
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.  The applicant’s amendments to claim 1 further defining the void with the open first side and the hole in the second side that is smaller than the open first side necessitated the new grounds of rejection as set forth above.  Also, the applicant’s amendments to claim 13 defining the void and heating of the bladder and piece of elastic material for bonding purposes as air escaped through the hole in the second side necessitated the new grounds of rejection as set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711